TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 24, 2018



                                     NO. 03-17-00669-CR


                             John Christopher Foster, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
         REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment of conviction. Therefore, the Court reverses the district court’s

judgment of conviction and remands the case for further proceedings consistent with this Court’s

opinion. Because appellee is indigent and unable to pay costs, no adjudication of costs is made.